Citation Nr: 1130730	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected thoracic and lumbar paraspinal muscle strain with degenerative disc disease at L4-5, currently assigned a 20 percent disability evaluation.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.P. 

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This decision continued the 20 percent disability rating already in effect for the Veteran's service-connected thoracic and lumbar paraspinal muscle strain with degenerative disc disease at L4-5.  The Board remanded the case for further development in August 2007 and June 2009.  The case has since been returned to the Board for appellate review.

A hearing was held in January 2007, by means of video conferencing equipment with the appellant in Wichita, Kansas, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing testimony is in the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, and as mentioned by the Board in the INTRODUCTION section of its August 2007 remand, the Veteran, at her January 2007 hearing, contended that she was unable to work.  Her only service-connected disability concerns her thoracic and lumbar spine.  Therefore, the issue is raised by the record.  As such, the issue is properly before the Board.

(In August 2007, in determining that it was unclear whether or not the Veteran intended to file a claim for TDIU, the Board referred the matter to the RO for appropriate action.  Review of the contents of the claims file, dated subsequently to August 2007, however, shows that the RO does not seem to have taken the appropriate action.  Given the holding in Rice, the RO will now be ordered to take action in the remand below.)

The issues of entitlement to an increased evaluation in excess of 20 percent for the service-connected thoracic and lumbar paraspinal muscle strain with degenerative disc disease at L4-5 and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain specifically identified private medical records; to obtain contemporaneous VA outpatient treatment records; to afford the Veteran due process; to clarify whether the Veteran has sought and/or is in receipt of Social Security Administration (SSA) disability benefits; and to develop the Veteran's claim for TDIU benefits.

The Board notes that on several occasions the Veteran has informed VA medical providers that she was in receipt of private medical treatment for her service-connected back disorder.  For example, an October 2009 VA primary care note shows that the Veteran reported seeing a specialist, Dr. P., a private medical provider, for her back pain.  An April 2010 VA telephone care note shows that the Veteran indicated that she had been receiving steroid injections for her back at Mercy Regional Hospital.  A June 2010 VA physical medicine rehab consult note shows that she claimed to be in receipt of private medical care from Dr. P. for her back.  Treatment records from neither Dr. P. nor Mercy Regional Hospital have been associated with the Veteran's claims file.  As these records of medical treatment may contain information relevant to the matters at hand, VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2010).  

The claims file shows that the most recent VA outpatient treatment records are dated in September 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As this case is being remanded anyway, all VA outpatient treatment records dated subsequent to September 2010 should be sought and associated with the claims file.  38 U.S.C. § 5103A (West 2002).

Concerning the claim for entitlement to TDIU raised within the context of the appeal for an increased rating for service-connected thoracic and lumbar paraspinal muscle strain with degenerative disc disease at L4-5 -- see January 2007 hearing transcript at pages four and five -- the Board notes first that the Veteran should be sent the appropriate application form for this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Second, the Board notes that, to be granted, a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered a veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  Given the assertions made by the Veteran during her January 2007 Board hearing, where she essentially indicated that her service-connected back disorder prevented her from working, the Board concludes that, on remand, a VA examiner should address the extent of functional and industrial impairment due to the Veteran's service-connected back disorder.  See Gary v. Brown, 7 Vet. App. 229 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  While a VA physician assistant commented on the Veteran's inability to perform jobs done in the past in a May 2010 VA examination report, there is no examination report in the claims file that addresses both the extent of functional and industrial impairment and the ability of the Veteran to obtain or maintain substantially gainful employment concerning her service-connected back disorder.  Such an opinion therefore must be obtained.
The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Also, while the record does not indicate that the Veteran has either applied for, or is in receipt of, SSA disability benefits, as this case is being remanded anyway, the Veteran should be contacted to clarify such.  If so, all pertinent records (including both medical records and decisions) should be obtained.

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating this increased rating claim the RO/AMC must consider the Hart decision.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter notifying her in conjunction with section 5103 of the statute and section 3.159 of the regulations of the information and evidence that is needed in order to substantiate a claim for TDIU.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  This notice required must (1) inform her about the information and evidence not of record that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence she is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

2.  Send the Veteran the specific formal application form that VA uses for TDIU -- i.e., VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, and give her a reasonable amount of time to complete and return it.  

3.  If any further development of the evidence is needed based on any submissions of information or evidence by the Veteran in response to the notification letter sent in accordance with #1 above or based on information provided by her on VA Form 21-8940 pursuant to #2 above, the RO/AMC should further develop the evidence in this regard.

4.  The RO/AMC should contact the Veteran to confirm whether or not she has applied for SSA disability benefits.  In the event that the Veteran responds in the affirmative, the RO/AMC should contact SSA and request all documents pertaining to any award of disability benefits from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records upon which the SSA based its decision.

5.  The RO/AMC should obtain and associate with the claims file all VA treatment records dating from September 2010 to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

6.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to obtain all private medical records from by Dr. P. and Mercy Regional Hospital.  The Veteran should be provided, and requested to complete, a VA Form 21-4142, Authorization and Consent to Release Information, concerning these private medical records.

If the RO/AMC is unable to locate and/or obtain these identified treatment records, a memorandum of the RO/AMC efforts in attempting to obtain those records should be associated with the claims file.  See also 38 C.F.R. § 3.159(c)(1).

7.  The RO/AMC should schedule the Veteran for a VA medical examination to determine the effect of her current service-connected thoracic and lumbar paraspinal muscle strain with degenerative disc disease at L4-5 on her employability.  The claims file, to include a copy of this REMAND, must be made available to, and thoroughly reviewed by, the examiner in connection with the examination.  

Although it is the responsibility of the VA rating specialist to determine, based on all the evidence of record--including reports of examination and medical opinions rendered in light of the Veteran's education, experience, and occupational background--whether she is unable to obtain or retain substantially gainful employment in light of her service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of her service-connected disability.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

8.  The Veteran is hereby notified that it is her responsibility to report for any VA examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

9.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall.

10.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

11.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issue of entitlement to an increased rating for the Veteran's service-connected thoracic and lumbar paraspinal muscle strain with degenerative disc disease at L4-5.  In so doing, the Hart decision should be considered.  If the appeal is denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC) in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.
12.  After all development of the evidence is complete, the RO/AMC should adjudicate the claim for TDIU based on all the evidence of record that is relevant to the issue of TDIU.  If the benefit sought is not granted, the appeal of the claim for TDIU should be returned to the Board for appellate review.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



